t c memo united_states tax_court marie beaubrun petitioner v commissioner of internal revenue respondent docket no filed date wayne hartke for petitioner kimberly a daigle for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of mr hartke submitted an entry of appearance on date but did not appear at trial unless otherwise indicated all section references are to the internal continued dollar_figure for petitioner’s taxable_year after concessions the issues for decision are whether petitioner is entitled to deductions for business_expenses tax preparation fees charitable_contributions general sales_taxes and home mortgage interest in amounts in excess of the amounts that respondent allowed whether petitioner is entitled to the american opportunity_credit and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time she filed her petition continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded that she failed to report gross_receipts of dollar_figure on schedule c profit or loss from business and is liable for self-employment_tax respondent conceded that petitioner did not receive and was therefore not required to report other income of dollar_figure and that petitioner is entitled to the self-employment_tax deduction while petitioner did not address the home mortgage interest_deduction in her petition we find that it was tried by consent see rule b during petitioner was a self-employed visiting nurse she provided in-home nursing services to patients who were assigned to her by two health care agencies agencies she was responsible for providing her own uniforms gloves and medical_supplies for treating patients additionally under the terms of her agreements with the agencies petitioner was required to use her own car and maintain insurance on it she purchased a toyota corolla in in order to fulfill this requirement having a car enabled petitioner to travel to patients’ homes carry her medical_supplies and transport patients as needed she owned only one car in petitioner had no other source_of_income in petitioner made donations to a church--christian life restoration center--in the donations were recorded in christian life restoration center’s financial records on or about date christian life restoration center sent petitioner a letter certifying that she had made dollar_figure in contributions to the church in petitioner took out a mortgage to purchase a home in during petitioner made payments of home mortgage interest totaling dollar_figure petitioner continues to reside in the home on date petitioner and her husband timely filed a joint form_1040 u s individual_income_tax_return for the internal_revenue_service irs selected petitioner’s form_1040 for examination on date the irs issued petitioner a notice_of_deficiency petitioner timely petitioned this court for redetermination opinion i deductions as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 a taxpayer must show entitlement to any deduction claimed see 503_us_79 when taxpayers establish that they have paid_or_incurred deductible expenses but are unable to petitioner and her husband jointly filed the petition however the court dismissed the petition for lack of jurisdiction insofar as it related to petitioner’s husband because it was filed in violation of an automatic_stay under u s c sec_362 sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b the secretary shall have the burden_of_proof with respect to such issue 116_tc_438 however petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon taxpayers whose inexactitude is of their own making see cohan v commissioner f 2d pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir a business_expenses petitioner argues that she is entitled to deductions for business_expenses of dollar_figure because they were ordinary and necessary expenses for her trade_or_business as a visiting nurse respondent argues that petitioner is not entitled to deductions for any business_expenses because she failed to adequately substantiate the expenses underlying her claimed deductions a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 but the taxpayer must maintain sufficient records to substantiate the expenses claimed sec_6001 sec_1_6001-1 income_tax regs to be a trade_or_business expense the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally taxpayers may not deduct personal living or family_expenses sec_262 therefore taxpayers must prove to what extent their expenses were incurred for business rather than personal purposes see 53_tc_269 to be ordinary an expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite sec_274 provides heightened substantiation requirements for certain business_expenses sec_274 requires proof of the date amount and business_purpose of each use or expenditure see sec_1_274-5t temporary income_tax regs fed reg date the rules of substantiation provided by sec_274 supersede the cohan doctrine see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date automobile expenses the strict substantiation requirements of sec_274 apply to use of and expenses related to passenger automobiles sec_274 sec_280f although we are satisfied that petitioner used the toyota corolla during at least partially for business purposes we cannot allow a deduction for any of her automobile expenses the toyota corolla was a passenger_automobile and related expenses were therefore subject_to the strict substantiation requirements of sec_274 see sec_274 sec_280f petitioner did not keep a diary a log trip sheets or a similar record regarding the business use of the toyota corolla nor did she establish the time and place of its use see sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date furthermore petitioner has made no attempt to segregate the use of the toyota corolla for business purposes from its use for personal purposes see michaels v commissioner t c pincite the evidence in the record provides no factual basis upon which to estimate the business_component of her automobile expenses and in any event the court lacks discretion to make such an estimate petitioner has not argued that the toyota corolla was not a passenger_automobile as defined by sec_280f in addition petitioner has not argued for the application of the exception provided by sec_280f see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner did not substantiate any of her automobile expenses in accordance with the requirements of sec_162 and sec_274 and the regulations thereunder accordingly we sustain respondent’s disallowance of a deduction for petitioner’s automobile expenses cellular phone expenses cellular phone expenses petitioner incurred are subject_to the requirements of sec_274 see sec_274 sec_280f petitioner did not substantiate the amounts dates and business_purpose of her cellular phone use additionally she did not segregate the use of the cellular phone for business purposes from its use for personal purposes as petitioner has not satisfied the requirements of sec_162 and sec_274 respondent’s determination regarding petitioner’s cellular phone expense deduction is sustained other business_expenses petitioner deducted several other business_expenses including license renewal fees uniforms medical_supplies a background check and a physical examination petitioner did not provide any evidence to substantiate the amounts of these expenses without such evidence we cannot employ the cohan doctrine to estimate petitioner’s other business_expenses see vanicek v commissioner t c pincite accordingly respondent’s determination regarding petitioner’s deduction for other business_expenses is sustained b tax preparation fees petitioner argues that she is entitled to a deduction of dollar_figure for tax preparation fees respondent argues that petitioner is not entitled to a deduction for tax preparation fees because she has failed to provide adequate substantiation a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes see sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns see sec_1_212-1 income_tax regs petitioner did not provide adequate evidence to substantiate the amount of such expenses without such evidence we cannot employ the cohan doctrine to estimate petitioner’s tax preparation fees see vanicek v commissioner t c pincite nor can petitioner satisfy her burden_of_proof see welch v helvering u s pincite accordingly respondent’s determination regarding petitioner’s tax preparation fees deduction is sustained c charitable_contributions petitioner argues that she is entitled to a deduction of dollar_figure for charitable_contributions respondent argues that petitioner is not entitled to deduct any of her reported charitable_contributions because they have not been sufficiently substantiated in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contributions of cash or property of dollar_figure or more generally require the donor to obtain a contemporaneous written acknowledgment of the donation from the donee sec_170 villareale v commissioner tcmemo_2013_74 at a minimum the contemporaneous written acknowledgment must contain a a taxpayer who makes separate contributions of less than dollar_figure to a donee organization during a taxable_year is not required to obtain contemporaneous written acknowledgments even if the sum of the contributions is dollar_figure or more sec_1_170a-13 income_tax regs description of any property contributed a statement as to whether any goods or services were provided in consideration by the donee and a description and good-faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 respondent does not question that christian life restoration center is a valid sec_170 exempt_organization in petitioner made a donation of dollar_figure to christian life restoration center that was sufficiently substantiated by a canceled check and a written_statement from the organization because that donation was for less than dollar_figure a contemporaneous written acknowledgment is not required therefore petitioner is entitled to a dollar_figure charitable_contribution_deduction petitioner argues that her canceled checks for donations of dollar_figure or more and the written_statement from christian life restoration center are sufficient to substantiate the remainder of her contributions we disagree the canceled checks do not qualify as contemporaneous written acknowledgments because they do not state whether petitioner received any goods or services in exchange for her contributions see sec_170 linzy v commissioner tcmemo_2011_264 finding that receipt from charitable_organization did not constitute contemporaneous written acknowledgment because it did not state whether taxpayer received any goods or services in exchange for her contribution additionally the written_statement from christian life restoration center does not qualify as a contemporaneous written_statement because it was written more than four years after petitioner’s tax_return had been filed see sec_170 we therefore sustain respondent’s disallowance of petitioner’s claimed charitable_contribution_deduction for amounts exceeding the properly substantiated dollar_figure donation d general_sales_tax petitioner argues that she is entitled to a general_sales_tax deduction of dollar_figure respondent argues that petitioner has failed to substantiate her claimed deduction respondent concedes that petitioner is entitled to a deduction on schedule a itemized_deductions for general_sales_tax based on the optional sales_tax tables see sec_164 see also figures v commissioner tcmemo_2012_296 because petitioner’s sales_tax deduction will be based in part on her adjusted_gross_income taking into account the parties’ concessions and our findings and holdings herein the actual amount of petitioner’s deduction will be determined pursuant to the parties’ rule_155_computations sec_164 allows a deduction for state_and_local_income_taxes paid_or_accrued during the taxable_year however sec_164 provides that a taxpayer may elect to deduct state_and_local_general_sales_taxes in lieu of state_and_local_income_taxes petitioner has not provided any evidence that would substantiate her entitlement to a dollar_figure general_sales_tax deduction therefore petitioner may deduct general sales_taxes only to the extent provided by the optional sales_tax tables see sec_164 e mortgage interest petitioner argues that she is entitled to a mortgage interest_deduction of dollar_figure respondent argues that petitioner has not adequately substantiated her entitlement to a mortgage interest_deduction sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid or accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 we find petitioner’s canceled checks corroborated by the loan refinance summary the foreclosure judgment the deed to the property and petitioner’s testimony to be credible_evidence of the amount that petitioner paid for home mortgage interest accordingly we conclude that petitioner has substantiated dollar_figure for this expense and is entitled to a home mortgage interest_deduction in that amount ii american opportunity_credit tax_credits are a matter of legislative grace and a taxpayer bears the burden of proving her entitlement to a claimed tax_credit see rule a 292_us_435 the american opportunity_credit is a modified version of the hope scholarship credit and is in effect for tax years to sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for taxpayers whose modified_adjusted_gross_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_25a petitioner offered no evidence indicating that she paid any tuition and related expenses in as a result petitioner is not entitled to the american opportunity_credit iii accuracy-related_penalty respondent argues that petitioner is liable for an accuracy-related_penalty under sec_6662 and b and for either negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax petitioner argues that she should not be held liable for an accuracy-related_penalty because she has acted with reasonable_cause and in good_faith pursuant to sec_6662 a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy- related penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence respondent established that petitioner did not substantiate several items properly and failed to properly report self-employment_income petitioner has not come forward with sufficient evidence that respondent’s determination is incorrect accordingly we hold that petitioner is liable for a sec_6662 accuracy-related_penalty which the parties shall compute in their rule calculations in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
